Citation Nr: 1437978	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-31 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for intervertebral disc narrowing at L5-S1, with degenerative spurring at L5; and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Jackson, Mississippi, RO, which declined to reopen the previously denied claim of entitlement to service connection for intervertebral disc narrowing at L5-S1, with degenerative spurring at L5.  

The RO reopened and denied the claim on the merits in a March 2013 Supplemental Statement of the Case.  Despite the RO's action, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  

In March 2014, the Veteran testified before the undersigned Acting Veterans Law Judge via teleconference between the Jackson, Mississippi, RO and the Board's Central Office in Washington, D.C.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

The Board also notes that the electronic records associated with the Veteran's claims file, contained in the Virtual VA and Veterans Benefits Management Systems, have been reviewed.

The issue of entitlement to service connection for intervertebral disc narrowing at L5-S1, with degenerative spurring at L5, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  An unappealed January 1987 rating decision, of which the Veteran was notified in January 1987, denied entitlement to service connection for intervertebral disc narrowing at L5-S1, with degenerative spurring at L5.
 
2.  Additional evidence received since the January 1987 rating decision is neither cumulative nor redundant, raises the possibility of substantiating service connection for intervertebral disc narrowing at L5-S1, with degenerative spurring at L5.


CONCLUSIONS OF LAW

1.  The January 1987 rating decision, denying service connection for intervertebral disc narrowing at L5-S1, with degenerative spurring at L5, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria to reopen a claim of entitlement to service connection for intervertebral disc narrowing at L5-S1, with degenerative spurring at L5, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A prior claim for service connection for a back disability was denied in a January 1987 rating decision.  The Veteran was sent notice of the rating decision in January 1987.  He did not respond with either a Notice of Disagreement or additional evidence within one year of that notice.  The January 1987 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The January 1987 rating decision denied the Veteran's claim on the basis that there was no continuity of symptomatology between the Veteran's in-service injury and his subsequent diagnosis of intervertebral disc issues in 1982.  Evidence has been added to the record since the January 1987 denial, including the Veteran's hearing testimony.  The Veteran's hearing testimony is to the effect that he had continuous symptoms from the time of his in-service injury to the present.  The Board finds that this evidence is not cumulative or redundant, nor has it been considered previously.  The evidence raises a reasonable possibility of substantiating the claim since it addresses the grounds for the prior final denial.  Accordingly, the claim of entitlement to service connection for intervertebral disc narrowing at L5-S1, with degenerative spurring at L5, is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

The application to reopen the claim of entitlement to service connection for intervertebral disc narrowing at L5-S1, with degenerative spurring at L5, is granted and, to that extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, including both paper and electronic records, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to service connection for intervertebral disc narrowing at L5-S1, with degenerative spurring at L5.

When VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Review of the Veteran's March 2013 VA examination report reveals that a new examination is necessary.  The VA examiner provided an internally inconsistent conclusion.  He stated that the Veteran's degenerative disc disease (DDD) was more likely the result of normal degenerative changes associated with aging than from a single injury in service.  He then stated that it was "less likely than not, or less than [a] 50 percent chance that his DDD lumbar spine is related to his service since there was evidence of fracture related to his inservice injury."  Further, the VA examiner failed to address the Veteran's contentions of continuous symptomatology since his in-service injury and the Veteran's employment following his discharge from service.  The VA examiner also failed to support any conclusion reached with supporting medical treatise evidence.  See VA Examination Report, March 2, 2013.  As such, the Board finds that a thorough and comprehensive VA examination must be obtained to determine whether the Veteran's current lumbar spine diagnosis is related to his time in active duty service.

To ensure a complete record on appeal, any outstanding VA treatment records, dated from September 2013 to the present, should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the Veteran from the VA Medical Center in Memphis, Tennessee, dated from September 2013 to the present.  Any response received should be memorialized in the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA spine compensation examination with an appropriate expert to determine the nature and etiology of his claimed low back disability.  The VA examiner must thoroughly review the Veteran's claims file (both paper and electronic records) as well as a complete copy of this remand in conjunction with the examination.  The VA examiner should note that this has been accomplished in the VA examination report.

The VA examiner should specifically address the following:

A.)  State whether the Veteran currently suffers from any disabilities associated with his low back.

B.)  For each diagnosis rendered, opine whether it is "at least as likely as not" that the Veteran's currently diagnosed low back disability (1) had its onset in active duty service, or (2) is related to active duty service.

C.)  Address the Veteran's testimony that he has consistently suffered from low back pain since his injury in active duty service.

D.)  Address the Veteran's post-service employment and discuss any potential impact this may have had on his current diagnoses.

The term "at least as likely as not", does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

The opinion should be supported by clear rationale and a discussion of the facts and medical principles involved must be provided.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for intervertebral disc narrowing at L5-S1, with degenerative spurring at L5, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


